

117 HR 3174 IH: Migrant Facility Transparency Act of 2021
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3174IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Pfluger introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase transparency and accountability with respect to establishing and operating temporary influx facilities of the Department of Health and Human Services, and for other purposes.1.Short titleThis Act may be cited as the Migrant Facility Transparency Act of 2021.2.Transparency respecting temporary influx facilities(a)Establishment of new facilities(1)In generalThe Secretary of Health and Human Services—(A)before selecting any site for use as a temporary influx facility of the Department of Health and Human Services, shall—(i)not fewer than 7 days before finalizing such selection, give notice under paragraph (2) of the proposed selection to the relevant Federal, State, and local officials; and(ii)coordinate with such officials to evaluate the proposed selection; and(B)if within 3 business days of receipt of a notice under paragraph (2) the chief executive official of the municipality or county that includes the location of the proposed temporary influx facility transmits a notice to the Secretary opposing the proposed location, shall not select such location.(2)NoticeA notice under this paragraph shall be in writing and include each of the following:(A)An assurance of advanced notification of the siting decision.(B)The proposed scope of operations of the temporary influx facility and any proposed or anticipated deviation from the existing policies of the Office of Refugee Resettlement for children entering the United States.(C)A strategy for termination of operations of the proposed temporary influx facility.(D)The date by which such operations are planned to terminate.(E)A strategy to report to the relevant Federal, State, and local officials on a daily basis—(i)the number of migrants at the temporary influx facility;(ii)the number of migrants processed in and out of the facility since the previous report;(iii)the ratio of supervising adults to children at the facility; and(iv)updates on health, security, and other issues at or related to the facility.(b)Scope of operationsThe Secretary of Health and Human Services shall immediately notify the relevant Federal, State, and local officials—(1)at least 7 calendar days before making any change in—(A)the scope of operations of a temporary influx facility;(B)the strategy for termination of operations of such a facility; or(C)the date by which operations at such a facility are planned to terminate; and(2)upon the occurrence of any major security or safety incident at such a facility.(c)DefinitionsIn this subsection:(1)The term relevant Federal, State, and local officials means, with respect to the location, or proposed location, of a temporary influx facility, the following officials:(A)The Governor of the State.(B)The Attorney General of the State.(C)Judges of the county.(D)The mayor of any municipality that includes such location.(E)The chief prosecuting attorney for the jurisdiction.(F)Local law enforcement officials.(G)Local health officials.(H)Federal and State legislators elected to represent the State or district including such location.(2)The term temporary influx facility includes any emergency intake site or influx care center of the Office of Refugee Resettlement.3.Report(a)In generalNot later than 14 days after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the appropriate congressional committees a report on all temporary influx facilities of the Department of Health and Human Services.(b)ContentsThe report under subsection (a) shall—(1)address internal and external protocols, requirements, and training (including cooperation with local law enforcement) for serious crimes alleged or found to have been committed at a temporary influx facility, including sexual misconduct, sexual abuse, and sexual assault; and(2)include recommendations to ensure the safety of all visitors, staff, and migrants at a temporary influx facility.(c)Failure To submit reportIf the Secretary of Health and Human Services fails to submit the report required by subsection (a) by the deadline referred to in such subsection, the Secretary shall immediately pause all intake processing activities at all temporary influx facilities of the Department of Health and Human Services until such time as the report is submitted.(d)DefinitionIn this section:(1)The term appropriate congressional committees includes—(A)the Committees on Energy and Commerce and Homeland Security of the House of Representatives; and(B)the Committees on Homeland Security and Governmental Affairs and Judiciary of the Senate.(2)The term temporary influx facility has the meaning given to such term in section 2.